PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/393,597
Filing Date: 24 Apr 2019
Appellant(s): HANSEN et al.



__________________
Jason C. Valentine
For Appellant


EXAMINER’S ANSWER




This is in response to the appeal brief filed February 8, 2021 and February 23, 2021.(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 2, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 41 and 43-57 stand rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ignatious etal. (Pub. No.: US 2006/0013869; Pub. Date: Jan 19, 2006) hereinafter “Ignatious 2006”, Ignatious et al. (Pub. No.: US 2003/0017208; Pub. Date: Jan. 23, 2003) hereinafter “Ignatious 2003”, Loboa et al. (Pub. No.: WO 2014/066297; Pub. Date: May 1, 2014), and Belenkaya et al. (Pub. No.: US2003/0069369; Pub. Date: Apr. 10, 2003) as evidenced by Dow (Polyox product https://www.industrialcellulosics. com/polyox 2018).

(2) Response to Argument
A.  Appellant traverses the 103 type rejection of clams 41 and 43-57 arguing that none of the cited references is specifically directed to, let alone suggests the claimed solution for, the unique problems presented when designing a drug-delivering mucosal patch.  The drug-containing layer of the patch is made up of electrospun fibers comprising three polymers: PVP, ammonio methacrylate copolymer type B and PEO.  The PCI. backing layer prevents premature patch detachment 

	The Examiner maintains the position that claims 41 and 43-57 are unpatentable over the combination of “Ignatious 2006”, “Ignatious 2003”, Loboa et al., and Belenkaya. Appellant appears to be alleging unexpected superior results in the form of a composition that has unexpected dissolution profile and attachment to mucosa properties.  To support the allegations Appellant has presented the Declaration of Dr. Martin Eduardo Santocildes Romero.  However, the declaration does not provide data concerning the dissolution rate or release profile or the instantly claimed invention.  Rather the Declaration is an opinion of Dr. Martin Eduardo Santocildes Romero that is not supported by data.  Furthermore, the specification states that an evaluation of the adhesion strength 

B.  Appellant traverses the 103 type rejection of clams 41 and 43-57 arguing that the Examiner has failed to establish prima facie obviousness of the claimed combination of polymers or the concentration.  Ignatious 2006 does not disclose a mucosal patch and is not concerned with stabilizing amorphous drug in an electropun polymer matrix.  Ignatious 2006 lists over 30 polymers and there is no reason a skilled artisan would selected the instantly claimed combination (Appellant’s Brief pages. 7-9).  Loboa does not teach the claimed polymer concentration, but rather the concentration of the starting polymer in solution. The Examiner has not articulated any reason why a skilled artisan would could specifically combine the claimed polymer combination in the claimed ratios (Appellant’s Brief page 10).  There is no reasonable expectation of success for combining the three polymer combination for use in a mucosal patch, because as Dr. Romero explains it is difficult to predict how a particular combination of polymers will 

The Examiner maintains the position that claims 41 and 43-57 are unpatentable over the combination of “Ignatious 2006”, “Ignatious 2003”, Loboa et al., and Belenkaya.  Ignatious 2006, discloses an electrospun pharmaceutical composition (title) for use in oral dosage forms [0017] to act as carriers for drugs ([0016] and [0030]), wherein the fibers are formed from two or more polymers [0058] including polyvinyl pyrrolidone, [0059], Eudragit polymers such as Eudragit RS 100 [0056], which according to the instant specification is (ammonio methacrylate, copolymer type B), and polyethylene oxide as POLYOX WSR1105 [0079].   As Ignatious 2006 discloses an electrospun oral dosage pharmaceutical with more than two polymers, an electrospun oral pharmaceutical composition comprising three polymers wherein each of the polymers are disclosed by Ignatious 2006 as possibilities for making said electrospun polymer, it would have been obvious to make the instantly claimed polymer as there are an identified finite number of polymers disclosed suitable for making said electrospun oral dosage form and oral dosage forms include mucosal patches.  Additionally, the Declaration of Martin Eduardo Santocildes Romero has not provided any evidence that the combination drug and polymer mixture provided any unexpected superior results showing a teaching away from the instantly claimed combination.    With respect to Loboa, Loboa discloses electrospun pharmaceutical compositions that act as drug carriers can be formed into a patch as 

With respect to the concentration of polyvinlypyrrolidone, ammonio methacrylate copolymer type b, and polyethylene oxide, pursuant to MPEP 2144.05 (II)(A) “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 

C.  Appellant traverses the 103 type rejection of clams 41 and 43-57 arguing that the Examiner has failed to provide reasoning to modify the prior art to arrive at the instantly claimed invention, other than relying on improper hindsight  (Appellant’s Brief pages 12-14).   
The Examiner maintains the position that claims 41 and 43-57 are unpatentable over the combination of “Ignatious 2006”, “Ignatious 2003”, Loboa et al., and Belenkaya and that there is reasoning to modify the prior art of record to arrive at the instantly claimed invention.   It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Ignatious 2006, Ignatious 2003, Loboa et al. and Belenkaya et al. to include the drug clobetasol (Temovate. RTM) as disclosed by  [0049] Ignatious 2003, in an electrospun drug delivery patch (page 15 lines 4-11) wherein the electrospun fibers are a mixture, blend, or copolymers (page 3 line 31 through page 4 line 13) wherein each polymer in solution to make the electrospun fibers comprises about 5 to 25% by weight polymer (page 8, lines 8-9) as disclosed by Loboa and wherein the fibers of the drug delivery device has a backing film (coatings) comprising caprolactone [0029] as disclosed by Belenkaya in a electrospun pharmaceutical composition (title) for use in oral dosage forms [0017] to act as carriers for drugs ([0016] and [0030]), wherein the fibers are formed from two or more polymers [0058] including polyvinyl pyrrolidone, [0059], Eudragit polymers such as Eudragit RS 100 [0056] and, polyethylene oxide as POLYOX WSR1105 [0079] as disclosed by Ignatious 2006, as instantly claimed as a matter of combining prior art elements and a simple substitution of one known element for anther according to known methods to yield predictable results.  One of ordinary skill in the art would simple substitute one drug used in an electrospun fiber composition for another wherein of Ignatious 2006 teaches  the class of corticosteroids as a suitable drug substance [0039] while Ignatious provides guidance with the specific corticosteroid being 

D.  Appellant traverses the 103 type rejection of clams 41 and 43-57 arguing that the Examiner has not properly considered the Evidence that refutes the prima facie case.  The sworn affidavit of Dr. Romero shows the three polymer combination provides unique functional properties, wherein the bioadhesive remains attached long enough to deliver the drug and the fibers do not dissolve too quickly when applied to the oral mucosa (Appellant’s Brief pages 14-15).

The Examiner maintains the position that claims 41 and 43-57 are unpatentable over the combination of “Ignatious 2006”, “Ignatious 2003”, Loboa et al., and Belenkaya and that the affidavit of Dr. Romero has been considered, but is not sufficient to refute the prima facie case.  The affidavit of Dr. Romero does not provide evidentiary data concerning the dissolution rate or release profile or the instantly claimed invention.  Rather the affidavit is an unsupported opinion of an interested part.  Thus the Examiner could not find support for Appelant’s allegation of unexpected superior results in the form of a composition that has unexpected dissolution profile and attachment to mucosa properties.  Pursuant to MPEP 716.02(a) evidence must show unexpected results.  Appellant has not provided evidence, but rather opinion.  
For the above reasons, it is believed that the rejections should be sustained.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617      

                                                                                                                                                                                                  Conferees:
 /JOHANN R RICHTER/ Supervisory Patent Examiner, Art Unit 1617                                                                                                                                                                                                       
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.